Sup. Ct. Wash. Certiorari granted limited to Question 1 presented by the petition. Petitioners’ brief is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, February 25, 2002. Respondent’s brief is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, March 27, 2002. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, April 15, 2002. This Court’s Rule 29.2 is suspended in this case.